CATES, Judge.
Patterson is claiming unemployment compensation benefits in respect of his unemployment during the period April 28-June 30, 1956.
Patterson worked at the Blooming Mill of Fairfield Steel Works, U. S. Steel Corporation, T. C. I. Division, and was a member of the United Steelworkers of America, CIO.
During this period the locomotive engineers — members of the Brotherhood of Locomotive Firemen and Enginemen — were on strike.
See United States Steel Corp. v. Baxley, Ala.App., - So.2d - and United States Steel Corp. v. Garris, ante, p. 428, 104 So.2d 327.
On authority of Usher v. Department of Industrial Relations, 261 Ala. 509, 75 So.2d 165, the judgment below is
Affirmed.